       Case 19-80435-JJG-7               Doc 8-1        Filed 07/09/19         EOD 07/09/19 01:33:52               Pg 1 of 1

                                                     Notice Recipients
District/Off: 0756−2                        User: admin                          Date Created: 07/09/2019
Case: 19−80435−JJG−7                        Form ID: b309a                       Total: 13


Recipients submitted to the BNC (Bankruptcy Noticing Center) without an address:
15380967 Citibank, NA
                                                                                                                    TOTAL: 1

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Reneitta Michelle Lampkin         2562 S 19th Street      Terre Haute, IN 47802
ust         U.S. Trustee       Office of U.S. Trustee       101 W. Ohio St.. Ste. 1000      Indianapolis, IN 46204
tr          Lou Ann Marocco          PO Box 1206         Greenwood, IN 46142
aty         B. Scott Skillman       B. Scott Skillman        POB 9481        2901 E Ohio, Ste 124       Terre Haute, IN
            47808−9481
15380964 BLITT AND GAINES PC                 661 Glenn Avenue         Wheeling, IL 60090
15380965 Bank of America           pob 982238         El Paso, TX 79998
15380966 Chase Bank            POB 9001871          Louisville, KY 40290−1871
15380968 Citibank/Blitt and Gaines, P.C.          661 Glenn Ave        Wheeling, IL 60090
15380969 Citibank/sears          661 Glenn Ave         Wheeling, IL 60090
15380970 Crown Asset Management              310 Breckinridge Blvd,       Suite725       Duluth, GA 30096
15380971 Nelnet           3015 S Parker Rd        STE 400        Aurora, CO 80201−1649
15380972 Pfister & Co.          711 Ohio Street       Terre Haute, IN 47807
                                                                                                                   TOTAL: 12
